IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RAMAZAN SAHIN,                          §
                                          §   No. 257, 2021
        Petitioner Below,                 §
        Appellant,                        §
                                          §   Court Below–Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §   C.A. No. N21M-05-121
                                          §
        Respondent Below,                 §
        Appellee.                         §
                                          §

                           Submitted: November 10, 2021
                           Decided:   January 21, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                       ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Ramazan Sahin, filed this appeal from the Superior

Court’s denial of his petition for a writ of habeas corpus. The State has filed a motion

to affirm the judgment below on the ground that it is manifest on the face of Sahin’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    Following a bench trial in 2009, the Superior Court convicted Sahin of

nine counts of first-degree rape, nine counts of possession of a deadly weapon during

the commission of a felony, and one count of aggravated menacing. The Superior
Court sentenced Sahin to life plus 138 years of incarceration followed by six months

of probation. We affirmed Sahin’s convictions and sentence on direct appeal.1 In

2011, Sahin filed a motion for postconviction relief. The Superior Court denied the

motion, and we affirmed the Superior Court’s judgment on appeal.2

       (3)    On May 26, 2021, Sahin filed a petition for a writ of habeas corpus,

arguing that his sentence constitutes cruel and unusual punishment under Miller v.

Alabama.3 The Superior Court denied the petition, finding that Sahin was lawfully

detained. This appeal followed.

       (4)    On appeal Sahin argues that (i) the Superior Court should have

reviewed his petition in accordance with Superior Court Civil Rule 81; (ii) the

Superior Court had the discretion to consider his youthfulness at the time he

committed his crimes and impose a sentence below the sentencing guidelines; (iii)

his sentence constitutes cruel and unusual punishment under Miller v. Alabama.

Sahin’s arguments are without merit.

       (5)    Under Delaware law, the writ of habeas corpus provides relief on a very

limited basis.4 Where the commitment is regular on its face and the court has

jurisdiction over the subject matter, habeas corpus does not afford a remedy to the




1
  Sahin v. State, 7 A.3d 450 (Del. 2010).
2
  Sahin v. State, 72 A.3d 111 (Del. 2013).
3
  567 U.S. 460 (2012).
4
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
                                                 2
petitioner.5 Under 10 Del. C. § 6902(a), a writ of habeas corpus may not be issued

to any person “committed or detained on a charge of treason or felony, the species

whereof is plainly and fully set forth in the commitment.”6

       (6)    The Superior Court did not err by denying Sahin’s petition. Sahin has

not demonstrated that the sentencing order is irregular on its face or that the Superior

Court lacked jurisdiction to sentence him for his convictions. Moreover, Sahin does

not specify in what way the Superior Court’s review fell short under Superior Court

Civil Rule 81, and we find no error. And there is no evidence that the Superior Court

did not take Sahin’s age into account when it sentenced him. Finally, Miller v.

Alabama, which held that the imposition of mandatory life sentences of life without

parole on juvenile offenders violates the Eighth Amendment’s prohibition on cruel

and unusual punishment, does not entitle to Sahin, who was not a juvenile when he

committed his crimes, to relief.

       NOW, THEREFORE, IT IS ORDERED that the appellee’s motion to affirm

is GRANTED and the judgment of the Superior Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Collins J. Seitz, Jr.
                                               Chief Justice



5
  Jones v. Anderson, 183 A.2d 177, 178 (Del. 1962); Curran v. Wooley, 104 A.2d 771, 773 (Del.
1954).
6
  10 Del. C. § 6902.
                                             3